Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-073487 filed on 04/16/2020 in Japan. It is noted, however, that the Examiner has not received the certified copies. Please submit the certified copies priorities of documents.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 7-9, claim limitation “the printing system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig. 6 indicates the structure of the printing system that provides a cloud print service and fig. 2 indicates the performance for operations of the server with the printing apparatus which are addressed in claim 7, p. [0035] - [0042]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over REN (US P. No. 2019/0361636) and Ishihara (US P. No. 2015/0363139).
As to claim 1, REN teaches server (50 in fig. 1) that provides a cloud print service, the server comprising at least one memory that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed, causing the server to perform operations (p. [0034]) comprising:
acquiring attribute information indicating printing capabilities of a printing apparatus when the printing apparatus is registered as an output destination printer (i.e., the printer attribute 
transmitting, in a case where a request for acquiring capability information about the registered output destination printer from a client terminal is received, the attribute information about the registered output destination printer to the client terminal as a response to the request (p. [0073]);
Although REN teaches in the registering, even in a case where the acquired attribute information about the printing apparatus includes an attribute that is supported by the cloud print service, the attribute information is registered as the output destination printer information without discarding the attribute information (in step of T42 in fig. 3 and step of T126 in fig. 4 indicates that the server receives the registration request from the printer without discarding the attribute information p. [0058]), REN does not teaches the attribute of the printer is not supported by the server but registered without discarding the attribute information. Ishihara teaches the above limitations, in p. [0055], he discloses when registration of a printer is to be performed through the proxy of the enterprise environment, the printer server modifies the capabilities in accordance with the policy before registering the printer. For example, if color printing is forbidden by the policy even when a printer to be registered supports color printing, "capabilities" is modified such that only monochrome printing is allowed (p. [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of REN to register the attribute of the printer is not supported by the server but without discarding the attribute information. The suggestion for 
As to claim 2, REN teaches a control method for providing a user with a cloud print service, the control method comprising: 
acquiring attribute information indicating printing capabilities of a printing apparatus when the printing apparatus is registered as an output destination printer (i.e., the printer attribute information is registered as an output destination printer is indicated in step of T44 in fig. 3) for the cloud print service (p. [0051]); registering output destination printer information by associating the acquired attribute information with information indicating an output destination (p. [0050]-[0052]);
transmitting, in a case where a request for acquiring capability information about the registered output destination printer from a client terminal is received, the attribute information about the registered output destination printer to the client terminal as a response to the request (p. [0073]);
Although REN teaches in the registering, even in a case where the acquired attribute information about the printing apparatus includes an attribute that is supported by the cloud print service, the attribute information is registered as the output destination printer information without discarding the attribute information (in step of T42 in fig. 3 and step of T126 in fig. 4 indicates that the server receives the registration request from the printer without discarding the attribute information p. [0058]), REN does not teaches the attribute of the printer is not supported by the server but registered without discarding the attribute information. Ishihara teaches the above limitations, in p. [0055], he discloses when registration of a printer is to be 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of REN to register the attribute of the printer is not supported by the server but without discarding the attribute information. The suggestion for modifying the server of REN can be reasoned by one of ordinary skill in the art as set forth above by Ishihara because the modified server would increase the functionalities to accept any the attribute of the printers in the network even not supported by the server.
As to claim 3, Ishihara teaches determining whether the acquired attribute information about the printing apparatus includes an attribute that is not supported by the cloud print service; and transmitting, as a second transmission, a response including information indicating that the attribute that is not supported by the cloud print service is registered in the printing apparatus in a case where it is determined that the acquired attribute information includes the attribute that is not supported by the cloud print service (p. [0046] and [0055]).
As to claim 4, Ishihara teaches receiving a request for a print job from the client terminal, the request including print attribute information indicating a print setting; and receiving the print job that corresponds to the request from the client terminal and storing the received print job in a predetermined storage area even in a case where the attribute information included in the received request for the print job includes an attribute that is not supported by the cloud print service (p. [0046] and [0055]).

acquiring attribute information indicating printing capabilities of a printing apparatus when the printing apparatus is registered as an output destination printer (i.e., the printer attribute information is registered as an output destination printer is indicated in step of T44 in fig. 3) for the cloud print service (p. [0051]); registering output destination printer information by associating the acquired attribute information with information indicating an output destination (p. [0050]-[0052]);
transmitting, in a case where a request for acquiring capability information about the registered output destination printer from a client terminal is received, the attribute information about the registered output destination printer to the client terminal as a response to the request (p. [0073]);
Although REN teaches in the registering, even in a case where the acquired attribute information about the printing apparatus includes an attribute that is supported by the cloud print service, the attribute information is registered as the output destination printer information without discarding the attribute information (in step of T42 in fig. 3 and step of T126 in fig. 4 indicates that the server receives the registration request from the printer without discarding the attribute information p. [0058]), REN does not teaches the attribute of the printer is not supported by the server but registered without discarding the attribute information. Ishihara teaches the above limitations, in p. [0055], he discloses when registration of a printer is to be performed through the proxy of the enterprise environment, the printer server modifies the capabilities in accordance with the policy before registering the printer. For example, if color 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of REN to register the attribute of the printer is not supported by the server but without discarding the attribute information. The suggestion for modifying the server of REN can be reasoned by one of ordinary skill in the art as set forth above by Ishihara because the modified server would increase the functionalities to accept any the attribute of the printers in the network even not supported by the server.
As to claim 7, REN teaches a printing system that provides a cloud print service, the printing system being configured to perform operations comprising: 
acquiring attribute information indicating printing capabilities of a printing apparatus when the printing apparatus is registered as an output destination printer (i.e., the printer attribute information is registered as an output destination printer is indicated in step of T44 in fig. 3) for the cloud print service (p. [0051]); registering output destination printer information by associating the acquired attribute information with information indicating an output destination (p. [0050]-[0052]);
 transmitting, in a case where a request for acquiring capability information about the registered output destination printer is received, the attribute information about the registered output destination printer as a response to the request to a transmission source that has transmitted the request, (p. [0073]);
Although REN teaches in the registering, even in a case where the acquired attribute information about the printing apparatus includes an attribute that is supported by the cloud print service, the attribute information is registered as the output destination printer information 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of REN to register the attribute of the printer is not supported by the server but without discarding the attribute information. The suggestion for modifying the server of REN can be reasoned by one of ordinary skill in the art as set forth above by Ishihara because the modified server would increase the functionalities to accept any the attribute of the printers in the network even not supported by the server.

Allowable Subject Matter
Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as the combination of Ren and Ishihara, which is recorded in this office action, does not teaches the scope of claim 5 such as “determining, as a second determination, whether the request for the print job includes an attribute that is not supported by the cloud print service; and transmitting, as a third transmission, a response indicating that the request is successful to the client terminal in a case where it is determined in the second determination that the request includes the attribute that is not supported by the cloud print service”; and claim 8 such as “the print client is configured to execute processing including: searching for an output destination printer managed by the cloud print service; transmitting the request in a case where a user operation for selecting the output destination printer found as a result of the searching; and registering output destination printer information in which attribute information included in the response to the request is associated with the information indicating the output destination as information indicating an available output destination printer for use by the print client, wherein in the registering executed by the print client, in a case where model information about the output destination printer selected by the user operation is identified and an extension application corresponding to the identified model information is available from outside, the output destination printer information is registered without discarding attribute information that is not supported by the print client, wherein in the registering executed by the print client, in a case where the extension application corresponding to the identified model information is not available from the outside, attribute information that is not supported by the print client is discarded and the output destination printer information is registered, and wherein the extension application acquires the attribute information from the print client and displays a print setting screen based on the attribute information” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	ITO (US P. No. 2012/0320419) discloses a server for distributing, to a plurality of printers, print job data used for executing a print job to print an image onto a sheet of paper is provided. The server includes a registration portion configured to, when a job execution printer that is one of the printers executes the print job after specified conditions are modified, store attribute data containing a user identifier and a job identifier into a storage portion, the user identifier being for identifying a user who has given a command to execute the print job, the job identifier being for identifying the print job; and a transmission portion configured to, when a determination is made as to whether or not the print job corresponding to the job identifier of the attribute data containing the user identifier of a user of a to-be-used printer that is one of the printers can be executed in accordance with the conditions, and when it is determined that the print job can be executed in accordance with the conditions, send the print job data on the print job to the to-be-used printer.
	Miyajima (US P. No. 2020/0201585) teaches if the received capability information does not satisfy the capability information that is the desirable condition on the file format, the MFP transmitting the capability information may be registered in the virtual printer. The reason is that the cloud server can convert an unencrypted PDF print job received from the terminal apparatus into the PWG-Raster format. For example, if PDF is set in the file format item as capability information that is the desirable condition and the cloud server receives a registration request from an MFP that supports only the PWG-Raster format, the cloud server permits the registration. By such processing, image forming apparatuses that do not satisfy the desirable 
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 19,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672